            Case 2:19-cv-01327-NR Document 45 Filed 04/09/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DEIDRA HUBAY, et al.                            )
                                                )
                 Plaintiff,                     )
                                                ) 2:19-cv-1327
                      v.                        )
                                                )
JANELLE MARINA MENDEZ, et al.
                                                )
                                                )
                 Defendant.                     )



              Hearing Type: Telephonic Status Conference

                                 Date: 4/9/20

                               Before: Judge J. Nicholas Ranjan




 Counsel for Plaintiff              David Oberdick and Katelin Montgomery
 Counsel for Defendant              Robert Androsiglio
 Court Reporter                     none
 Law Clerk                          JM
 Start time                         10:16
 End time                           10:50
                              SUMMARY OF PROCEEDINGS:


Telephonic Status Conference held to discuss the current status of the case.

Discovery and hearing procedures discussed.

Deadlines reset. Corresponding order to follow.
